DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-13 are pending in the instant application.  Claim 13 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention

2.	Claims 1-12 and 2-fucosyllactose are under consideration in this Office Action.

3.	The previous objection to the title has been withdrawn in view of the amendment to the title filed 02/11/2022.

4.	In view of the claim amendment and arguments filed 02/11/2022 the previous rejection of the claims under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been withdrawn.



Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 

6.	Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over WO2012112777 (08/23/2012; IDS filed 04/07/2020) in view of EP2479263 (07/25/2012; IDS filed 04/07/2020), Saufi et al. (J Chromatogr A. 2011 Dec 16;1218(50):9003-9; IDS filed 04/07/2020), Sarney et al. (Biotechnol Bioeng. 2000 Aug 20;69(4):461-7; IDS filed 04/07/2020).
	The claim amendment and arguments filed 02/11/2022 have been considered but are not persuasive.  According to MPEP 2111, while claims must be given their broadest reasonable interpretation consistent with the specification, limitations of the specification cannot be read into the claims to thereby narrow the scope of the claims.
The claims as amended on 02/11/2022 are product-by-process claims encompassing any spray-dried or crystallised neutral human milk oligosaccharide (HMO) product comprising a neutral HMO of interest and one or more contaminants which is not limited by and defined by the recited method steps used to produce the HMO product because according to MPEP § 2113:
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed.Cir. 1985) (citations omitted)”

Thus, the claims encompass any spray-dried or crystallised neutral human milk oligosaccharide (HMO) product comprising a neutral HMO of interest and one or more contaminants.
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  According to MPEP 2144, it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicants.  Although teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is an appropriate method for determining obviousness; however, it is just one of a number of valid rationales for doing so.  The Supreme Court in KSR identified several exemplary rationales to Graham, which is stated in MPEP 2143.  
	The claims do not specifically recite any particular order of steps and/or exclusion of method steps to obtain the recited spray-dried or crystallised neutral human milk oligosaccharide (HMO) product, where determination of patentability is based on the product itself.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and/or combine the reference teachings to arrive at the claimed the invention by combining the isolated and/or purified 2'-fucosyllactose that is free from DNA and proteins derived from a recombinant microorganism as taught by WO2012112777, EP2479263, and/or Sarney et al. with lactose as the contaminant; and using the lyophilization and spray-drying methods taught by WO2012112777 on the 2'-fucosyllactose and lactose to obtain the recited HMO product.  One of ordinary skill in the art would have been motivated to do this in order to obtain the spray-dried or crystallised neutral human milk oligosaccharide (HMO) product comprising 2'-fucosyllactose and one or more contaminants including 3'-fucosyllactose, difucosyllactose, and/or lactose which can be used in food, medical food, and/or feed applications.  One of ordinary skill in the art at the time the invention was made would have a reasonable expectation of success because making and purifying 2'-fucosyllactose is well known in the art as evidence by the reference teachings.  It would have been obvious to omit and/or avoid method steps that would not result in the HMO product meeting the purity limitations as routine optimization and/or desired.  Thus, the claimed invention was within the ordinary skill in the art to make and use at the time the invention was made, and was as a whole clearly prima facie obvious.

The reference teachings and rejection of record are restated below.
	WO2012112777 teaches a process for the purification of 2'-fucosyllactose (2'-FL) which is the same HMO that is purified in the instant application, comprising purification of 2'-fucosyllactose from E. coli fermentation broth, where passage of the 2'-FLcontaining fraction through anion-exchange and cation exchange columns can remove excess protein/DNA/caramel body contaminants, and where WO2012112777 lists some resins tested successfully for this purpose.  WO2012112777 teaches rotary-evaporation as a concentration step and states that lyophilization and spray-drying are alternative methods for concentrating the solution.  See entire 
	The teachings of the reference differ from the claims in that the reference does not teach the spray-dried or crystallised neutral human milk oligosaccharide (HMO) product comprising 2'-fucosyllactose and  one or more contaminants including 3'-fucosyllactose, difucosyllactose, and/or lactose.

EP2479263 teaches a process for purification of 2'-fucosyllactose comprising culturing recombinant E. coli expressing alpha-1,2-fucosyltransferase in culture medium to produce 2'-fucosyllactose; applying culture supernatant from the production step to a bed of activated charcoal; the bed washed with distilled water to remove salts and amino acids and 2'-fucosyllactose eluted with ethanol; the ethanol evaporated in a rotary evaporator and the residue containing 2'-fucosyllactose is filtrated via 10 kDa crossflow module; the remaining salts removed by electrodialysation and endotoxins removed by filtration using a crossflow module; and 2'-fucosyllactose is separated from lactose and fucose using gel permeation chromatography (see entire publication and claims especially paragraphs [0098] – [0105]).

Saufi et al. teach simultaneous anion and cation exchange chromatography of whey proteins using a customizable mixed matrix membrane (MMM), where the MMM comprises an anionic resin and a cationic resin.  Saufi et al. teach that the MMM comprising an anionic resin and a cationic resin was used to bind both basic and acidic proteins simultaneously from whey in a single pass.  Saufi et al. teach that resins with differing adsorptive functionalities can be conveniently embedded within a single membrane at any desired ratio, which presents the opportunity to customize an adsorptive membrane to suit the expected profile of a raw feed stream.  See entire publication especially section “3. Results and discussion”, pages 9005-9.

Sarney et al. teach recovery of biologically active oligosaccharides from milk including 2-fucosyllactose and 3-fucosyllactose using a combination of enzymatic treatment with beta-galactosidase to remove lactose and nanofiltration (see entire publication especially section “RESULTS AND DISCUSSION”, pages 463-6).

.



Conclusion

7.	No claim is allowed.

8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652